Exhibit A
responsible for both individual injury cases, as well as several mass tort cases, including cases
with permanent injuries due to exposure to asbestos fibers and manganese gases from welding
fumes.

                                    Katherine Barrett Riley

Katherine Barrett Riley graduated from the University of Mississippi law school in 1998 and
joined the firm with her family. She practices in the areas of personal injury, property, wills,
estates, class actions and consumer fraud cases. She is currently serving as the city attorney of
Lexington, Mississippi, as well as the attorney for the Holmes County Board of Supervisors.
Mrs. Riley played an active role during the trial of Avery v. State Farm, which resulted in one of
the largest verdicts ever against an insurance company and the largest verdict in Illinois history.

                                      David McMullan, Jr.

David McMullan focuses his practice on complex civil litigation, including class actions,
insurance, environmental and natural resources law. David earned his undergraduate degree from
Rhodes College, his law degree from the University of Mississippi School of Law and his
Masters of Environmental Law from Vermont Law School, where he graduated Magna Cum
Laude. David holds a Martindale Hubbell peer reviewed and judicial rating of “AV” Preeminent.
David is admitted to practice in the United States Supreme Court, the United States Court of
Federal Claims, the Fifth Circuit Court of Appeals, the Ninth Circuit Court of Appeals, and
United States District Courts including Mississippi. David’s broad experience includes
representing parties on both sides of the bar. Before joining the firm, David was a partner with a
large Jackson Mississippi defense firm, where he defended companies and insurers in complex
matters, including environmental and commercial litigation.

                                         Sterling Starns

Sterling Starns focuses on representing consumers in individual cases and class actions for
personal and economic injury. Sterling currently represents hundreds of hospitals across the
country which have sustained damages as a result of the opioid epidemic. She also represents
numerous landowners in the State of Mississippi against the United States for a taking of their
property along the Mississippi River. She also represents consumers in various class actions,
including antitrust claims, product misbranding and labor depreciation cases. She represents
consumers injured by talcum powder, Roundup, and Zantac and its generic equivalent, ranitidine.
Sterling previously represented Fortune 100 Company against IBM for a failed computer project.
Sterling has also served as municipal court judge for the City of Lexington, Mississippi since
2017.

                                        Brandi Hamilton

Brandi R. Hamilton focuses her practice on the areas of personal injury, class actions, mass torts,
antitrust, and consumer protection. Brandi attended Mississippi College School of Law and
earned a Certificate in Health Law. Brandi represents a diverse group of clients in civil litigation
matters, and works in all stages of civil litigation from pre-trial activities through appellate
practice. She currently represents numerous women injured by talcum powder products, as well
as hospitals that have sustained damages as a result of the nation’s opioid epidemic.



                                                 2
                                            Ben White

Ben White joined the Barrett Law Group in 2020 after 18 years in solo practice. Prior to that he
spent several years in a Gulf Coast insurance defense firm, and he began his practice in Biloxi,
Mississippi, with a Chancery Court focused firm. Over the years, Ben has represented
individuals and businesses in both State and Federal Courts nationwide and has tried jury and
non-jury cases to verdict or directed verdict in Mississippi, Texas, and California. Major defense
clients have included companies sued in toxic tort cases and municipalities involved in a variety
of lawsuits. He has represented individuals in litigation as complex as the B.P. oil spill victims, a
catastrophically injured man against an energy company, personal injuries in automobile
manufacturing defect cases and more common cases involving car wrecks, domestic relations
and contractual disputes. Since 2014, Ben has worked closely with Barrett Law Group, taking an
active role in cases against a major Tech company, Auto Parts Suppliers, Pharmaceutical
Companies, and many others. A native of Pascagoula, Mississippi, Ben graduated from
Mississippi State University with a B.A. in History in 1992, and received his law degree from the
University of Mississippi in 1995. He resides in Ridgeland, Mississippi, with his wife Christy
and daughter Elle.

                                           Active Cases

In Re: National Prescription Opiate Litigation

On November 30, 2017, our firm led the filing of the first RICO class action on behalf of U.S.
hospitals against the manufacturers and distributors of opioids. On January 4, 2018, Judge Dan
Polster appointed Don Barrett to the Plaintiffs Executive Committee as the representative of
hospitals. As of today, our firm represents 780 hospitals in 43 states in this important litigation.
In this litigation, we have settled two claims in bankruptcy for $256 million dollars

In Re: Direct Purchaser Insulin Pricing Litigation

In September 2020, our firm was appointed as co-lead counsel for a class of direct purchasers of
analog insulins, seeking recovery of damages under the Sherman Act and RICO for price-fixing.

In re Gilead Tenofovir Cases

In 2020, Brandi Hamilton was appointed to the Plaintiffs’ Steering Committee on behalf of
plaintiffs alleging that their use of defendant Gilead Sciences, Inc.’s tenofovir-based drugs
caused them to develop kidney and/or bone injuries.

Mitchell v. State Farm

In September 2018, our firm was appointed as class counsel for a class of Mississippi insureds
for recovery of improperly withheld labor depreciation. This case has settled and the final
fairness hearing is set for January 29, 2020.

In Re: Automotive Parts Antitrust Litigation

Don Barrett is co-lead class counsel for the Automobile Dealer Actions pending before Judge
Marianna Battani in the Eastern District of Michigan. In this capacity, we represent some 8,000
                                               3
automobile dealers in 31 states, victimized by one of the largest price-fixing conspiracies in
history. In this litigation we have forged a unique pact with the end-payer plaintiffs, and together
as of September 4, 2018, have reached settlements with 71 different defendants for a total of
approximately $1.6 billion.

In Re: Coca-Cola Products Marketing and Sales Practices Litigation

On May 28, 2015, our firm was appointed co-lead counsel for plaintiffs. Class certification has
been granted and the case is proceeding towards trial.

                                       Notable Past Cases

First Impression Salon, Inc. v. National Milk Producers

In April 2020, our firm and co-counsel received final approval for a settlement of $220 million
on behalf of a class of direct purchasers in an antitrust action prior to trial.

Bridgestone Americas, Inc. v. International Business Machines Corporation

In 2018, our firm resolved breach of contract and fraud claims in a confidential settlement on
behalf of Bridgestone Americas, Inc. in an action against IBM.

Hale et al v. State Farm Mutual Insurance Company

Don Barrett was lead class counsel and lead trial attorney for the plaintiffs in a national class
action against State Farm Mutual Insurance Company in Illinois, concerning State Farm’s use of
imitation crash parts in auto repair. After a seven-week trial ending in October of 1999, the jury
awarded a verdict of $456 million and an additional $600 million in punitive damages was
awarded by the trial judge. This was the largest verdict ever rendered in the State of Illinois and
the largest against any insurance company in the United States. This verdict was subsequently
affirmed by a unanimous Illinois Court of Appeals, and reversed by the Illinois Supreme Court.
From the ashes of that case arose Hale et al v. State Farm Mutual Insurance Company, filed in
the Southern District of Illinois, which alleged that State Farm engineered the election of an
Illinois Supreme Court justice, then lied about its election activities, to avoid a recusal of that
justice from the panel deciding the Avery v. State Farm appeal. State Farm’s motion to dismiss
was denied and class certification was granted, and State Farm had three petitions denied in the
Seventh Circuit. On September 13, 2018, after the trial jury was empaneled, and over 21 years
after the original litigation began, Judge Herndon granted final approval to a settlement with
State Farm for $250 million.

In Re: Target Corporation Customer Data Security Breach Litigation

On May 22, 2014, Judge Paul Magnuson of the District of Minnesota appointed Don Barrett to
the plaintiff’s Executive Committee for U.S. banking and financial institutions. That litigation
resulted in a $65 million settlement for our clients in 2016.

National Trucking Financial Reclamation Services LLC v. Pilot Corporation

Don Barrett and Sterling Starns were co-lead counsel for plaintiff trucking firms from around the
nation in a class action against the Pilot/Flying J truck stop group over alleged rebate under-
payments to the truckers concerning the purchase of diesel fuel. Don Barrett negotiated a
                                                4
settlement of 106% of all under-payments, plus all costs and fees of the litigation. Payments
approached $85 million; the final approval was given November 25, 2013, by the U.S. District
Court in Little Rock, Arkansas.

In Re Neurontin Marketing and Sales Practices Litigation

On December 16, 2004, Don Barrett was appointed one of six members of the Class Plaintiffs’
Steering Committee by U.S. District Judge Patti B. Saris of the District of Massachusetts. In that
MDL, the case of an individual plaintiff (Kaiser Foundation Health Plan) against the defendant
Pfizer, Inc., was tried over a five-week period in February and March of 2010 in Boston. That
trial resulted in a jury verdict for plaintiff on its civil RICO claim in the amount of $47.34
million, which was trebled under the RICO statute. This is believed to be the first civil RICO
verdict ever rendered against a major pharmaceutical company. This verdict was affirmed by the
1st Circuit Court of Appeals and has been paid in full. The accompanying class action, after ten
years of litigation and three denials of class certification, was settled in May of 2014 for $325
million. Final approval of this settlement was granted by Judge Saris in October 2014.

Holman v. Noble Energy, Inc.

Barrett Law Group was co-lead class counsel on behalf of royalty owners in the Greater
Wattenberg natural gas field in Colorado. This suit, which complained of systematic under-
payments of royalties by a major natural gas producer, resulted in a $98 million settlement for
the class. This settlement received final approval by the Colorado court on June 11, 2007. Since
that time, we have achieved class settlement in four similar cases, most recently in the federal
district court in Denver on October 29, 2010. These five cases have produced settlements
exceeding $150 million; Barrett Law Group was also co-lead counsel in several similar cases
currently pending in the Western District of Virginia. In the first of these cases, a settlement of
$3.4 million, which recovered over 95% of all compensatory damages claimed by the plaintiff
class, received final approval by the District Court on October 4, 2011. In the cases against CNX
and EQT, Judge Jones certified classes by orders entered on March 29, 2017, and those cases
have now been settled.

Stanich v. Travelers Indemnity Company

On January 26, 2009, Barrett Law Group was appointed as class counsel in a certified class
action concerning fraudulent insurance pricing. On March 31, 2010, the Court approved a
settlement reached in that case which the Court valued at $17,398,633, finding that class counsel
were “experienced, professional, and highly skilled.”

Vereen v. Lowe’s Home Centers, Inc.

Barrett Law Group was co-lead class counsel in a national class action over the sale of defective
drywall, pending in the Superior Court of Muscogee County, Georgia. On January 12, 2012, a
settlement was finally approved by that court, affording financial relief to over 40,000 claimants.
In approving the requested fee award, the Vereen Court spoke of our “excellent reputations in the
legal community.”




                                                5
Hurricane Katrina Litigation

Barrett Law Group was lead counsel of the Katrina Litigation Group, a consortium of lawyers
who represented hundreds of homeowners along the Mississippi Coast who were victimized first
by Hurricane Katrina in August 2005, and then by their insurance companies. Our group
favorably settled over 1,600 homeowners’ claims (including those of former U.S. Senator Trent
Lott, former U.S. Representative Gene Taylor, and U.S. District Court Judge Louis Guirola) for
more than $215 million. We are the only attorneys to have tried Hurricane Katrina cases to
successful verdict in both state and federal court – Lisanby v. USAA, in June of 2008, resulting in
a verdict and payment to Admiral and Mrs. Lisanby of $849,841, and Penthouse v. Certain
Underwriters at Lloyds, resulting in a verdict on February 24, 2011, amounting to $1,832,804.
On December 21, 2011, the Penthouse Court entered final judgment in the case, adding
attorneys’ fees, costs, and interest in the amount of $3,111,533, bringing the total award to
$4,944,135.

In Re High Sulfur Content Gasoline Products Liability Litigation

On November 22, 2004, Barrett Law Group was appointed Plaintiffs’ Co-Lead Counsel by U.S.
District Judge Ivan L.R. Lemelle of the Eastern District of Louisiana. A $100 million plus
settlement was finally approved by the Court in September of 2006.

In Re Welding Fume Litigation

On September 17, 2003, Barrett Law Group was appointed plaintiffs’ co-lead counsel by the
U.S. District Court in Cleveland, Ohio. This litigation only recently settled with the remaining
cases settling for $26.5 million.

Bridgestone/Firestone/Ford Tire and Explorer Litigation

On November 22, 2000, Don Barrett was appointed as the Lead Class Counsel by Chief Judge
Sarah Evans Barker. A nationwide settlement of the consumer class case against
Bridgestone/Firestone was achieved in 2004 and approved by the Court in a Texas state case. On
December 3, 2007, Judge David DeAlba of the Superior Court of Sacramento County, California
preliminarily approved a multi-state class action settlement with Ford Motor Company. Final
approval was granted in April 2008.

Nealy v. Woodman of the World Life Insurance Society

Barrett Law Group was co-lead counsel in the class action discrimination case brought against an
insurance company. The case settled for $23.1 million, which was approved by Chief Judge
William H. Barbour, Jr., of the U.S. District Court for the Southern District of Mississippi.

In re GM Pick-Up Truck Fuel Tank Products Liability Litigation

Barrett Law Group was lead Court-appointed counsel for the plaintiffs in the litigation against
General Motors Corporation concerning the “sidesaddle” fuel tank litigation. Final approval of a
nationwide settlement with a minimum value to the class of $500 million was achieved in April
of 1999.

                                                6
Tobacco Litigation

Don Barrett of the firm held a national leadership role in litigation against cigarette companies
and was one of only a handful of plaintiff attorneys in the United States to try three tobacco
liability cases through jury submission. Don had a leadership role in the massive Castano class
action litigation in the U.S. District Court in New Orleans, and in related state class actions
around the country. Don also represented the State of Mississippi, through Attorney General
Mike Moore, in the State’s successful efforts to recover its cigarette-related health care monies
sent over the past years. Likewise, Don represented the Attorneys General of New York,
Louisiana, Arizona, Washington, Indiana, Alaska, Idaho, Oregon, Rhode Island, Ohio, Vermont,
Illinois, and the Commonwealth of Puerto Rico in their successful litigation against the tobacco
industry. Don was one of three plaintiffs’ attorneys who negotiated the landmark settlement with
Liggett Group announced in March of 1996, as well as one of the lead attorneys in the historic
settlement agreement entered into by twenty-two Attorneys General with Liggett Group on
March 20, 1997. Don’s tobacco litigation experiences have been chronicled in various national
publications, including the ABA Journal, The New York Times, The American Lawyers, The
Wall Street Journal, and The Washington Post. Two books concerning tobacco litigation also
featured Don: Cornered: Big Tobacco at the Bar of Justice, by Peter Pringle 6 (Henry Holt and
Company, New York City, 1998); and The People vs. Big Tobacco, by Carrick Mollencamp, et
al (Bloomberg Press, Princeton, N.J., 1998), and his experiences in tobacco litigation are the
primary focus of another book, Assuming the Risk, by Michael Orey (Little, Brown & Co., New
York City, September, 1999). More recently, in October of 2013, Don served as co-counsel for
the class in an Arkansas state court class action against the Philip Morris Company; in the fall of
2016 that case settled for $45 million. Don’s tobacco experience has also found him featured on
national television shows, including CBS’s 60 Minutes, ABC’s Day One, CNN’s Moneyline,
CourtTV’s Cochran & Grace and Pro’s & Con’s, British Broadcasting Company (BBC)’s The
Tobacco Wars, which was rebroadcast in the United States by The Learning Channel for his
work in tobacco litigation.

                          Representation for the State of Mississippi

State of Mississippi ex rel. Attorney General Jim Hood v. Priceline.com

In 2020, David McMullan was appointed as co-lead counsel in an action to recover unremitted
sales taxes owed to the State by online travel companies, we obtained summary judgment on
liability and for actual damages and interest in excess of $40 million with an October 2020 trial
held on issue of additional penalties for fraud. We are currently awaiting the judge’s decision.

State of Mississippi v. United States

In January 2019, the State of Mississippi retained our firm to sue the U.S. Corps of Engineers for
taking thousands of acres of its land for a floodway along the Mississippi River, without paying
for it. Suit has been filed in the U.S. Court of Federal Claims. Since then, private landowners
along the lower Mississippi, owning approximately 500,000 acres in Arkansas, Louisiana and
Mississippi, have retained our firm to sue the Corps for the same reason. We have survived the
defendant’s motion to dismiss, and the Court has opened discovery and entered a fair scheduling
order on May 14, 2020, with a trial target of early fall of 2021.



                                                7
Mississippi Department of Corrections Cases

Our firm led the team hired by the State of Mississippi in 2017 to pursue corporations which
bribed the Mississippi Department of Corrections Commissioner to obtain contracts to provide
our prisons with goods and services. We finished that assignment in October 2018, having sued
and settled with 14 of these companies for a total of over $29 million.

State of Mississippi ex rel. Attorney General Mike Moore v. Abbott Laboratories

Barrett Law Group also represented the State of Mississippi in its effort to recover monies lost by
Mississippi consumers, and by the State itself, as a result of an alleged price-fixing conspiracy
among infant formula manufacturers. Don Barrett was also co-counsel for plaintiffs in in thirteen
state court actions involving this same price-fixing conspiracy. These cases resulted in multi-
million-dollar settlements in twelve of these states, but only in the making of some bad law in the
thirteenth state (Louisiana), on a remand issue that plaintiffs lost in a tie vote (4-4) before the
U.S. Supreme Court in March of 2000.

                                        Recent Accolades

2019 Trial Lawyer of the Year

On July 29, 2019, Barrett Law Group was awarded the Public Justice Foundation’s 2019 Trial
Lawyer of the Year award as part of the Hale v. State Farm trial team.

The Definitive Guide to America’s Leading Plaintiff Firms

The 2014 edition of Benchmark Plaintiff, The Definitive Guide to America’s Leading Plaintiff
Firms, “highly recommends” only two firms in Mississippi, and Barrett Law Group is one of
them.




                                                8
